 In the Matter of UNIVERSAL TELEVISION SYSTEMandUNITED ELECTRI-CAL, RADIO AND MACHINE WORKERS OF AMERICA, AFFILIATEDWITH THEC. 1. 0.Case No. 17-R-764.-Decided January 13, 1944Mr. Vernon B. Kassebaum,of Kansas City, Mo., for the Company.Miss Jean Zier,of Kansas City, Mo., andMr. R. B. Logsdon,of St.Louis, Mo., for the United.Messrs. John J. ManningandA. F. Wright,of Kansas City, Mo.,andMr. J. 0. Gangwes,of Kansas City, Kans., for the I. B. E. W.Mr. Leon Novak,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition and amended petition duly filed by United Elec-trical,Radio and Machine Workers of America, Affiliated with theC. I. 0., herein called the United, alleging that a question affectingcommerce had arisen concerning Universal Television System,, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice beforeMargaretL. Fassig,Trial Examiner.Said hearing was held atKansasCity, Missouri, onNovember 23, 24, and 29, 1943.The Company, the United, and In-ternational Brotherhood of Electrical Workers, Local Union B-1328,affiliated with the A. F. of L., herein called the I. B. E. W., appearedand participated.All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.2All parties were afforded an opportunity to file briefs with the Board.IIn its petition the United gave the name of the Company as Universal TelevisionSystem, Inc.This was corrected at the hearing by agreement of the parties.2We are hereby also affirming the Trial Examiner's ruling denying the application of theI.B E W.,at the hearing,for a subpenaduces tecumof the Company's records with re-gard to a prior proceeding before the National War Labor Board.We are of the opinionthat these records are not relevant to the issue of whether assistant supervisors and in-structors employed by the Company possess supervisory authority, which issue was thealleged basis for the aforesaid application54 N. L. R. B, No. 85.591 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDINGS OF FACTI1.THE BUSINESS OF THE COMPANYClarence E. Salzer, Dixie Salzer, S. Q. Noel, Alma T. Noel, DavidW. Fritzlen, and Josephine Fritzlen, constitute a copartnership doingbusiness as Universal Television System.The Company operates aplant at Kansas City, Missouri, where it is engaged in the manufactureof quartz crystals for radio frequency control.During the fiscal yearending September 30, 1943, the Company purchased raw materials,consisting chiefly of raw quartz, valued at approximately $75,000, allof which were shipped to the Company's plant from points outside theState of Missouri.During the same period, the sales of the Companyamounted to approximately $750,000, of which approximately 100percent was shipped to points outside the State of Missouri.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDUnited Electrical, Radio and Machine Workers of America, Af-filiated with the Congress of Industrial Organizations, is a labor or-ganizationadmitting to membership employees of the Company.InternationalBrotherhood of ElectricalWorkers, Local UnionB-1328, affiliated with the American Federation of Labor, is a labororganization admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe parties stipulated at the hearing that on or about :October 29,1943, the United notified the Company .that it representeda majorityof the Company'semployeesand requested recognitionfor bargainingpurposes.3The Company informed the United thata similar claimhad been made by the I. B. E. W. and that such recognition could notbe grantedunless anduntil the United was certified by the Board.A statement of a FieldExaminerfor the Board introduced in evi-dence at the hearing, indicates that the United represents a substantialnumber of employees in the unit hereinafter found appropriate.4We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section2 (6) and(7) of the Act."The parties also stipulated that a question concerning representation had arisen4The Field Examiner reported that the United submitted 87 designations,of which 80,allbearing apparently genuine original signatures,corresponded with names on theCompany's pay roll of November 10, 1943, containing 205 names.The Field Examiner reported that the I.B E. W. submitted 68 designations of which55, all bearing apparently genuine original signatures, correspond with names on theCompany's pay roll of November 10, 1943. UNIVERSAL TELEVISION SYSTEMIV. THE APPROPRIATE UNIT593The United and the I. B. E. W. are in agreement that the appropriateunit shall consist of all the production and maintenance employees ofthe Company, excluding time-study employees, guards, executives,administrative, and clerical employees.The Company takes no posi-tion as to the appropriateness of such a unit.There is dispute only asto two categories : assistant supervisors 8 and instructors.Assistant Supervisors:The Company and the United contend thatassistant supervisors should be excluded from the appropriate unit.The I. B. E. W. seeks to include them, contending that assistant super-visors are older employees of the Company who are chiefly engagedin production, but who were given their titles in order to justify theCompany in granting them wage increases. The record does notsupport the contention of the I. B. E. W. Assistant supervisors areconsidered by the Company to be representatives of management.They do not give more than 20 percent of their working time to actualproduction.Their pay is higher than that of production employeesalthough there is an occasional overlapping in wages between lowestpaid assistant supervisors and highest paid production employees.The assistant supervisors make work assignments to productionemployees and in the absence of the supervisors take charge of thedepartments in which they are employed.While it does not appearthat the Company has, by instructions to the assistant supervisors,clearly defined their authority with relation to recommending disci-plinary action, it is evident that the Company expects them to exercisesuch authority, and that, on occasion, they have done so.We shallexclude assistant supervisors from the unit.Instructors:The Company and the United seek to exclude instruc-tors from the appropriate unit, contending that they are supervisoryemployees.As in the case of assistant supervisors, the I. B. E. W.argues that these employees do not possess supervisory authority butare production employees to whom the Company has given the title ofinstructors in order to justify the granting of a wage increase to them.The record does not support this contention. Instructors, for the mostpart, spend less than 50 percent of their time in production operations.They are charged with- the duty of overseeing the work of the em-5 In its amended petition herein the United sought to exclude "lead ladies" from theproposedunitThe Company stated, at the hearing, that at its plant this term wassynonomous with the term"supervisor."Thereafteralthough the teams "lead ladies"and "leadmen"were repeatedly employed by the parties,it is evident,from the record,that it was their understanding that these terms could be used interchangeably withthe term "assistant supervisor."No claim was made by any party that "leadmen" or"lead ladies" were additional categories to be considemed by the Board for the purposesof this Decision.We shall confine ourselves to the use of the term "Supervisor" or "As-sistant Supervisor "567900-44-vol 54-39 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees and giving them instructions.They have the authority toreprimand employees under their instruction and to make recom-mendations for their transfer or termination if unsatisfactory.Griev-ances of the production employees may be taken up with instructors aswell as with assistant supervisors.Instructors receive a higher rateof pay than do production employees, their wages being on the samelevel as that of assistant supervisors. Instructors, like assistant,supervisors also take the place of supervisors in the latter's absence.We shall exclude instructors from the unit.We find that all production and maintenance employees of the Com-pany, exclusive of time-study employees, guards, executive, adminis-tnative, and clerical employees, supervisors, assistant supervisors,instructors, and any other supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees or effectively recommend such action, constitutea' unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.V.TIIE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.The United requests that it be designated on the ballotas The United Electrical, Radio and Machine Workers of America,C. I. O.The I. B. E. W. requests that it be designated on the ballotasLocal Union B-1328, International Brotherhood of ElectricalWorkers, affiliated with the A. F. L.The requests of the organiza-tions are hereby granted.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9; of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for'the purposes of collective bargaining with Universal Tele-vision System, Kansas City, Missouri, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Seventeenth Region, actingin this matter as agent for the National Labor Relations Board, and UNIVERSAL TELEVISION SYSTEM595subject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immedi-ately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit prbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether they desireto be represented by The United Electrical, Radio and MachineWorkers of America, C. 1. 0., or by Local Union B-1328, InternationalBrotherhood of Electrical Workers, affiliated with the American Fed-eration ofLabor, for the purposes of collective bargaining, or byneither.-